DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


This Action is responsive to the Amendment and Response filed on 03/22/2022.
Claims 1-9 remain pending in this application. Claims 1-9 have been amended. Claims 1 and 5 are independent claims.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/14/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
Claims 8 and 9 are objected to because of the following minor informalities:  
Replace … for the each of the … with … for each of the … on line 4 of claim 8 and line 2 of claim 9.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Weese et al., US PGPUB 2010/0135543 A1 (hereinafter as Weese) in view of Bulusu et al., US Patent 10,866,719 B1 (hereinafter as Bulusu) and Kim et al., US PGPUB 2015/0117737 A1 (hereinafter as Kim).

Regarding independent claim 1, Weese teaches a method of supporting sequential viewing of a series of individual images [see e.g. title and abstract, especially lines 1-2; for sequential viewing see [0056] and note the sequential display of a stack of image slices] by a computing apparatus [see fig. 2  and [0035]], the method comprising:
acquiring the series of individual images [note in [0045] the option of transferring the image data over a network]; 
calculating an importance of each of the series of individual images [note e.g. in [0056] the calculation of a likelihood of a lesion in every slice]; 
updating a first individual image provided in a current viewing among the series of individual images to a second individual image determined  as a subsequent viewing among the series of individual images based on a switching speed [again see [0056] and note updating the display to show a following slice (second individual image) instead of a currently displayed slice (first individual image; also note that the update depends upon the switching speed as indicated by the calculation of a time for which each respective slice is shown], 
wherein the switching speed is determined based on the importance to at least one of the first individual image and the second individual image [again see [0056] and note the dependence of the speed of switching to the following slice (second individual image) on the importance of the current slice (first individual image) which is in turn based on a value of likelihood of a lesion being present in that slice; see also [0064] indicating changing the rate of image display switching as the importance level of the images changes].

Weese does not explicitly teach that the sequential viewing is in response to a specific input. Nor that the switching speed is determined based on the specific input.
Neither does it teach acquiring a malignancy of a suspect lesion for each of the series of individual images using a neural network learned to predict the suspect lesion from an input image. Nor does it teach that the importance is based on the malignancy of the suspect lesion.

Bulusu teaches a sequential viewing of media items [see title and abstract; see also figs. 1-4 and col. 7, lines 56-57 indicating serially presenting result items] that is in response to a specific input [see the specific input of a swipe or gesture, as in col. 2, lines 25-28 to view sequential content feed items], wherein the switching speed is determined based on the specific input [again see col. 2, lines 51-55 indicating a scroll speed that depends on swipe or gesture sensitivity].
It would have been obvious to one of ordinary skill in the art having the teachings of Weese and Bulusu before the effective filing date of the claimed invention to modify the sequential viewing of images taught by Weese by explicitly specifying that this sequential viewing is depending on specific input and that the switching speed associated with the viewing is determined based on the specific input, as per the teachings of Bulusu. The motivation for this obvious combination of teachings would be to increase the control of the user by utilizing the input to initiate and continue the flipping through the images via the controlled scroll rate, as suggested by Bulusu [again see e.g. col. 2, lines 51-55], thus providing a more-personalized experience.

Weese/Bulusu still does not teach acquiring a malignancy of a suspect lesion for each of the series of individual images using a neural network learned to predict the suspect lesion from an input image. Nor does it teach that the importance is based on the malignancy of the suspect lesion.

Kim teaches acquiring a malignancy of a suspect lesion for each of a series of individual images using a neural network learned to predict the suspect lesion from an input image [see [0092]-[0093] describing a classification of benign or malignant to each of 2D slices where the classification/determination of the diagnoser uses a neural network], herein an importance of images is based on the malignancy of the suspect lesion [note in [0090] that images are given importance (for selection) based on the malignancy determination; see also [0099] describing different selection criteria/techniques for images (2D slices) based on the determination; see also fig. 7].
It would have been obvious to one of ordinary skill in the art having the teachings of Weese, Bulusu, and Kim before the effective filing date of the claimed invention to modify the importance criteria of images taught by Weese by incorporating determinations of malignancy of the suspect lesions of the images, as per the teachings of Kim. The motivation for this obvious combination of teachings would be to utilize advances in computer-aided diagnosis to aid medical experts, as suggested by Kim [e.g. see e.g. [0003]-[0006]].


Regarding independent claim 5, Weese also teaches a computing apparatus [see fig. 2  and [0035]] for supporting viewing of images [see e.g. title and abstract, especially lines 1-2],  the apparatus comprising:
an electronic communication device configured to acquire a specific input of an input device [see acquiring input of input devices such as a keyboard and mouse, as indicated in [0043]]; and 
a processor [again see [0043] indicating a processor] configured to enable sequential viewing of a series of individual images [see e.g. [0056], lines 11-13; see [0056] and note the sequential display of a stack of image slices], 
wherein the processor is configured to control the electronic communication device to acquire the series of individual images [note in [0045] the option of transferring the image data over a network], calculate an importance of each of the series of individual images [note e.g. in [0056] the calculation of a likelihood of a lesion in every slice], update a first individual image provided in a current viewing among the series of individual images to a second individual image determined as a subsequent viewing among the series of individual images based on a switching speed [again see [0056] and note updating the display to show a following slice (second individual image) instead of a currently displayed slice (first individual image; also note that the update depends upon the switching speed as indicated by the calculation of a time for which each respective slice is shown], 
wherein the switching speed is determined based on the importance to at least one of the first individual image and the second individual image [again see [0056] and note the dependence of the speed of switching to the following slice (second individual image) on the importance of the current slice (first individual image) which is in turn based on a value of likelihood of a lesion being present in that slice; see also [0064] indicating changing the rate of image display switching as the importance level of the images changes].

Weese does not explicitly teach that the sequential viewing is in response to a specific input. Nor that the switching speed is determined based on the specific input.
Neither does it teach acquiring a malignancy of a suspect lesion for each of the series of individual images using a neural network learned to predict the suspect lesion from an input image. Nor does it teach that the importance is based on the malignancy of the suspect lesion.

Bulusu teaches a sequential viewing of media items [see title and abstract; see also figs. 1-4 and col. 7, lines 56-57 indicating serially presenting result items] that is in response to a specific input [see the specific input of a swipe or gesture, as in col. 2, lines 25-28 to view sequential content feed items], wherein the switching speed is determined based on the specific input [again see col. 2, lines 51-55 indicating a scroll speed that depends on swipe or gesture sensitivity].
It would have been obvious to one of ordinary skill in the art having the teachings of Weese and Bulusu before the effective filing date of the claimed invention to modify the sequential viewing of images taught by Weese by explicitly specifying that this sequential viewing is depending on specific input and that the switching speed associated with the viewing is determined based on the specific input, as per the teachings of Bulusu. The motivation for this obvious combination of teachings would be to increase the control of the user by utilizing the input to initiate and continue the flipping through the images via the controlled scroll rate, as suggested by Bulusu [again see e.g. col. 2, lines 51-55], thus providing a more-personalized experience.

Weese/Bulusu still does not teach acquiring a malignancy of a suspect lesion for each of the series of individual images using a neural network learned to predict the suspect lesion from an input image. Nor does it teach that the importance is based on the malignancy of the suspect lesion.

Kim teaches acquiring a malignancy of a suspect lesion for each of a series of individual images using a neural network learned to predict the suspect lesion from an input image [see [0092]-[0093] describing a classification of benign or malignant to each of 2D slices where the classification/determination of the diagnoser uses a neural network], herein an importance of images is based on the malignancy of the suspect lesion [note in [0090] that images are given importance (for selection) based on the malignancy determination; see also [0099] describing different selection criteria/techniques for images (2D slices) based on the determination; see also fig. 7].
It would have been obvious to one of ordinary skill in the art having the teachings of Weese, Bulusu, and Kim before the effective filing date of the claimed invention to modify the importance criteria of images taught by Weese by incorporating determinations of malignancy of the suspect lesions of the images, as per the teachings of Kim. The motivation for this obvious combination of teachings would be to utilize advances in computer-aided diagnosis to aid medical experts, as suggested by Kin [e.g. see e.g. [0003]-[0006]].



Regarding dependent claims 2 and 6, the rejection of independent claims 1 and 5 are respectively incorporated. 
Weese further teaches that the second individual image is determined from among the series of individual images to be provided in the subsequent viewing [again see [0056] and note the sequential display of a stack of image slices, the initial one in the stack being the first individual image; note that updating the display shows a following slice (second individual image) instead of a currently displayed slice (first individual image)].
Weese does not explicitly teach that the second individual image is determined based on a directivity corresponding to the specific input.

Bulusu further teaches an updating of images based on a directivity corresponding to the specific input [see col. 7, lines 20-35 describing a direction of swiping by the user; especially note in lines 27-28 an indication of a directivity of the input as seen in ability to rewind or fast-forward which indicates two opposite directions of the swiping; see also col. 14, lines 47-54 describing skipping through content items based on a swipe setting thus affecting the determination of the following item provided in a subsequent viewing; see also col. 6, lines 18-28 which also describes an option of potential skipping over and/or scrolling past certain items].
It would have been obvious to one of ordinary skill in the art having the teachings of Weese and Bulusu before the effective filing date of the claimed invention to further modify the sequential viewing of images taught by Weese and modified by Bulusu by explicitly specifying that this sequential viewing is depending on directivity of the specific input, as further taught by Bulusu. The motivation for this obvious combination of teachings would be again to increase the control of the user by utilizing the input direction to determine the direction of navigation of content via the input direction, as suggested by Bulusu [again see e.g. col. 7, lines 20-35], thus providing a more-personalized experience.


Regarding dependent claim 4, the rejection of independent claim 1 is incorporated. Weese further teaches a non-transitory computer-readable storage medium storing program instructions that are executable by a computer [note the storage medium described in [0068]] to perform the method of claim 1 [see rejection of claim 1].


Regarding dependent claims 8 and 9, the rejection of independent claims 1 and 5 is respectively incorporated. 
Kim further teaches acquiring a confidence of the suspect lesion for the each of the series of individual images using the neural network [again see [0092]-[0093] and note the calculation of calculating a confidence level using neural networks].
Weese further teaches that the importance for each of the series of individual images is determined based on the confidence that a suspected lesion detected in an individual image is an actual lesion [see e.g. [0052] describing a value of a likelihood of a lesion being in a particular rendering; again note the display of a potential lesion in a particular rendered image as described in [0064]].
Kim further teaches an importance for each of the images that is based on the malignity of the suspect lesion [note in [0090] that images are given importance (for selection) based on the malignancy determination; see also [0099] describing different selection criteria/techniques for images (2D slices) based on the determination; see also fig. 7].
It would have been obvious to one of ordinary skill in the art having the teachings of Weese, Bulusu, and Kim before the effective filing date of the claimed invention to specifically calculate the confidence using the neural network, as taught by Kim and to further utilize the malignity of the suspect lesion to evaluate an importance of each of the images, as also taught by Kim. The motivation for this obvious combination of teachings would be again to utilize advances in computer-aided diagnosis to aid medical experts, as suggested by Kim [e.g. see e.g. [0003]-[0006]].


Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Weese in view of Bulusu and Kim, as applied to dependent claims 2 and 6 above, respectively, and further in view of Park et al., US PGPUB 2016/0022238 A1 (hereinafter as Park).

Regarding dependent claims 3 and 7, the rejections of dependent claims 2 and 6 are respectively incorporated.  
Bulusu further teaches in the sequential viewing of content items [see title and abstract; see also figs. 2 and 3] that the updating of a first individual item with a second individual item is performed if an input amount accumulated in response to a specific input exceeds a predetermined threshold [see e.g. col. 7, lines 20-35 and especially note the ability to pause by a specific user of tapping that may precede a user input of swiping with different speeds to resume sequential viewing and/or increase scroll speed; see also col. 12, lines 15-17 describing a pause as a zero scroll speed; note that reinitiating a scrolling must result from a swipe input of speed that exceeds the zero speed], and
that the threshold is a predetermined value [note in col. 15, lines 52-58 indicating options to adjust swipe-related thresholds among other adjustable parameters].

Weese/Bulusu/Kim does not explicitly teach that the threshold is a predetermined value having a function relationship with respect to an importance associated with at least one of the first individual item, m previous items of the first individual item, and n subsequent items of the first individual item, where m and n ≥1 and m and n denote a natural number.  

Park teaches an option for sequentially displaying image frames [note the display of subsequent image frame items in a sequence described in [0043] and [0057] and shown in fig. 3] comprising a threshold that is a predetermined value having a function relationship with respect to an importance associated with at least one of the first individual item, m previous items of the first individual item, and n subsequent items of the first individual item, where m and n ≥1 and m and n denote a natural number [see [0087]-[0091] and note the function relationship of a pre-stored threshold with reliability measure (a measure of importance) associated with a current image frame; note from [0091] that when the reliability is not above the pre-stored threshold, the subsequent frame in the sequence is not displayed, as per the example of [0089]-[0091] which means that the update to a second image depends on a functionally related threshold].  
It would have been obvious to one of ordinary skill in the art having the teachings of Weese, Bulusu, Kim, and Park before the effective filing date of the claimed invention to modify the threshold taught by Bulusu by explicitly specifying a functional relationship with an importance measure associated with images being displayed in the sequence, as per the teachings of Park. The motivation for this obvious combination of teachings would be to prevent visual confusion in cases where looking at less reliable images in the sequence may distract the doctors rather than help, as suggested by Park [see e.g. [0092]].


Response to Arguments
Applicant’s amendments to the claims in regards to the previously presented various informalities have been fully considered. The claim objections previously presented have been accordingly withdrawn. Applicant is, however, respectfully referred to the newly presented objections, as indicated above.

Applicant’s amendments to claim 5 to address the claim interpretation under 35 U.S.C. § 112(f) have been fully considered and are persuasive. Therefore, these claim interpretations under 35 U.S.C. § 112(f) have been respectfully withdrawn.


Applicant’s arguments with respect to the amended independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Of the art cited but not used, Examiner notes Patent publication US 2014/0033126 A1 (Kreeger et al.) which describes processing and displaying computer-aided detection (CAD) information associated with medical breast x-ray images, such as breast x-ray tomosynthesis volumes. An interactive graphical user interface for displaying a tomosynthesis data volume is described that includes a display of a two-dimensional composited image having slabbed sub-images spatially localized to marked CAD findings. Also described is a graphical navigation tool for optimized CAD-assisted viewing of the data volume, comprising a plurality of CAD indicator icons running near and along a slice ruler, each CAD indicator icon spanning a contiguous segment of the slice ruler and corresponding in depthwise position and extent to a subset of image slices spanned by the associated CAD finding, each CAD indicator icon including at least one single-slice highlighting mark indicating a respective image slice containing viewable image information corresponding to the associated CAD finding.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA S AYAD whose telephone number is (571)272-2743. The examiner can normally be reached Monday-Friday, 7:30 am - 4:30 pm. Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM M QUELER/Supervisory Patent Examiner, Art Unit 2145                                                                                                                                                                                                        



/M.S.A/Examiner, Art Unit 2145